Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election without traverse of claims 1-8 in the reply filed on 08/29/2022 is acknowledged. Claims 1-8 are currently under examination and the subject of the present Office Action. Claims 9-14 are withdrawn from consideration without traverse.
As such, the restriction is made final.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 10/22/2020, /11/05/2020, 12/30/2021, and 03/23/2022 have been considered here.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 fails to further limit the subject matter of claim 1 as claim 1 requires an emulsion with an inner phase of an organic solvent, which is the same as an oil-in-water emulsion, from instant spec as filed pg 11, lines 24-29.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2014-0004939 (Korea Mach & Materials Inst; as submitted on IDS of 10/22/2020; referred to as Cho) in view of WO 2007/017843 A2 (Procter & Gamble Company; as submitted on IDS of 10/22/2020; referred to as Kalla) and WO 2011/091285 (Carson, 2011).

In regards to claims 1, 3, and 4, Cho teaches a method of producing porous particles comprising silica (see page 9, paragraph 7) by forming a polar solution comprising polystyrene as polymer particles and tetraethyl orthosilicate (TEOS) as a precursor material of silica (i.e. a metal oxide) (see Cho, claims 1, 3, and page 10, paragraph 4); emulsifying the polar solution into a nonpolar solution to form emulsion liquid droplets (see Cho, claim 1); and removing the polystyrene to form a fine powder of particles (see Cho, claim 1). The removal of the polymer particles (i.e. polystyrene) is done via calcining (see Cho, page 9, paragraph 6) with a furnace at 400-600°C (see Cho, page 14, paragraph 1). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Cho is silent on the method forming shells on the particles, having negative charges on the surface of the crosslinked polymer, modifying the surface of the core-shell particles, and the emulsion being an oil-in-water emulsion.

In regards to claims 1 and 3, Kalla teaches a method for synthesizing silica-based particles that encapsulate a hollow interior (see Kalla,  page 2, lines 1-5). Kalla teaches that the method uses polymer template particles and a silane coupling agent, which is then coated with a silicon-containing compound to create a silica-containing shell. The template particles core is eliminated via heating, leaving a hollow silica particle (see Kalla, page 3 lines 25-31 bridging page 4 lines 1-4). Kalla teaches that the polymer template particle is polystyrene (see Kalla, page 5, lines 20-21).
In regards to claim 2, Kalla teaches that the polymer template is synthesized with an anionic surfactant (see Kalla, page 6, lines 25-29). 
In regards to claim 4, the silicon-containing compound is tetraethoxysilane (e.g. tetraethyl orthosilicate) (see Kalla, claim 4).
In regards to claims 5-6, Kalla teaches that the hollow particles may be functionalized with any monomeric, oligomeric, or polymeric material that is capable of reacting or interacting significantly with the surface of the hollow particles (see page 12, lines 14-16), such as hexamethyldisilazane (see Kalla, page 12, line 21). 
In regards to claim 8, Kalla teaches that the temperature for the heating process is from 525 to about 900°C (see Kalla, page 10, lines 16-19). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

In regards to claim 1 and 7, Carson teaches a method of forming hollow silica-based particles (see abstract) using an oil-in-water emulsion (see Carson, 0025). Carson teaches the use of oil droplets as a template for the silica shell to form on in an aqueous continuous phase (see Carson, 0006).

In regards to claims 1-8, it would be obvious to one with ordinary skill in the art to formulate the instant method for manufacturing porous inorganic particles by combining the teachings of Cho, Kalla, and Carson as the particles of Kalla produce a substantially constant thickness, desired, low level of permeability to liquids, and overall a narrow particle size distribution range (see Kalla, page 4, lines 1-4). Further, the method of Carson allows for encapsulation of an active ingredient in hollow silica-based particles in which the reaction time is minimized in relation to other encapsulation methods (see Carson, 0014), minimizes unencapsulated particles (see Carson, 0015) and the particles to not become brittle when dried (see Carson, 0016). It would be obvious to one with ordinary skill in the art to combine the methods of Kalla and Carson with the method of Cho according to the known method of using a silicon-containing compound to form a shell around a polymer template particle to form a hollow silica particle (see Kalla, page 3 lines 25-31 bridging page 4 lines 1-4) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. 

Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/A.A.A./Examiner, Art Unit 1611